DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1 under Bryngelsson et al. (2019/0366874) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshida (2012/0053771) and Gallegos et al. (2012/0105001).

In response to Applicant’s argument that the only reference in Yamasaki to a lifetime is made in Paragraph 52. Yamasaki fails to teach or suggest estimating expected module cycling lifetimes, and balancing state of health, by adjusting any of charging currents, charging rates and/or charging times as components of the operation profile to balance resulting cycling lifetimes of all the modules.
Yamasaki discloses acquiring state of health of a plurality of modules (Par.54), and balancing the SOH (Par.55-57, By halting the operation of certain modules for a predetermined time based on the acquired SOH.) to balance resulting cycling lifetimes of all the modules (Par.58, By balancing the SOH of the modules the modules are replaced at similar timings. Therefore, the cycling lifetimes of all the modules become balanced and expire at similar timings.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2012/0053771) and Gallegos et al. (2012/0105001).
Claim 1: Yoshida teaches a method of optimizing usage of a plurality of battery cells arranged in battery modules (Par.45, Cell array.), the method comprising: deriving an operation profile (charge-discharge schedule) for the battery modules for a specified operation scenario and specified optimization parameters (Par.74-75, Travel route, charge amount, user preference), operating the battery modules according to the derived operation profile (Par.76, The charge-discharge schedule is executed.), and monitoring the operation of the battery modules and adjusting the operation profile correspondingly (Par.91-103, If a measured charge amount is not as expected the operation profile (charge-discharge schedule) is adjusted (corrected/changed).) .  

Gallegos teaches a plurality of battery cells arranged in battery modules (Par.132), at least some of which being fast charging lithium cells, configured to be chargeable at least at 5C (Par.136).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gallegos in the system of Yoshida to have had charged the battery cells in minutes by providing an acceptable fast charging rate (Par.136).
Claim 13: Yoshida teaches a system comprising: a plurality of battery cells (cell array) arranged in modules (Par.44-45); a management module (15) configured to derive an operation profile (charge-discharge schedule) for the battery modules for a specified operation scenario and specified optimization parameters (Par.74-75, Travel route, charge amount, user preference), and to operate the battery modules according to the derived operation profile (Par.76, The charge-discharge schedule is executed.); and a monitoring module associated with the management module (15) and configured to monitor the operation of the battery modules and adjusting the operation profile correspondingly (Par.91-103, If a measured charge amount is not as expected the operation profile (charge-discharge schedule) is adjusted (corrected/changed).) .  
Yoshida discloses the cells being lithium cells (Par.44-45). Yoshida does not explicitly teach wherein at least some of the battery cells are fast charging cells, 
Gallegos teaches a plurality of battery cells (Par.132), at least some of which being fast charging lithium cells, configured to be chargeable at least at 5C (Par.136), wherein the battery cells are arranged in battery modules, connected in parallel (Par.132).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gallegos in the system of Yoshida to have had a safer operation (Par.132); and have had charged the battery cells in minutes by providing an acceptable fast charging rate (Par.136).

Claims 2-3, 9, 12, 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2012/0053771) and Gallegos et al. (2012/0105001) as applied to claims 1 and 13 above, and further in view of Yamasaki et al. (2018/0241097).
Claims 2-3 and 14-15: Yoshida and Gallegos teach the limitations of claims 1 and 13 as disclosed above. further comprising: monitoring battery module parameters and estimating expected module cycling lifetimes, and balancing module state of health (SOH) as a specified optimization parameter, by adjusting any of charging currents, charging rates and/or charging times as components of the operation profile to balance resulting cycling lifetimes of all the modules; further comprising: increasing the cycling lifetime of at least one deteriorated module by reducing the cycling lifetime of at least one other operable module, to balance the cycling lifetimes over all modules. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Yoshida to have had equalized the SOH of the plurality of modules and enabled the modules to be replaced at similar timings (Par.58).
Claim 9: Yoshida and Gallegos teach the limitations of claim 1 as disclosed above. Yoshida teaches the specified operation scenario comprises at least route driving parameters and expected charging availability (Par.48). 
Yoshida does not explicitly teach the specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria; and an operation profile is derived to reduce a variability among the battery cells, with respect to the monitored operation.  
Yamasaki teaches specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria (Par.54); and the operation profile is derived to reduce a variability among the battery cells, with respect to the monitored operation (Par.54-58).  

Claim 12: Yoshida and Gallegos teach the limitations of claim 1 as disclosed above. Yoshida does not explicitly teach further comprising carrying out the monitoring of the battery cells group-wise, to reduce a number of measurements from O(n) to O(√n) or less, n denoting a number of the battery cells.  
Yamasaki teaches carrying out the monitoring of the battery cells group-wise (Par.54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Yoshida to have controlled the charging/discharging of a group of battery cells based on the groups parameters (Par.54-55).
Claim 22: Yoshida and Gallegos teach the limitations of claim 13 as disclosed above. Yoshida does not explicitly teach wherein the specified operation scenario comprises at least route driving parameters and expected charging availability, the specified optimization parameters comprise at least a lifetime of the plurality of battery cells with respect to specified criteria, and the operation of the battery cells is monitored with respect to a state of health (SOH) and/or an expected lifetime of the battery cells.  
Yamasaki teaches specified optimization parameters comprise at least a lifetime of the plurality of battery cells and/or modules with respect to specified criteria (Par.54);  (Par.54-58).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yamasaki in the system of Yoshida to have enabled the modules to be replaced at similar timings (Par.58) by reducing the variability in lifetimes of the battery modules.

Claims 4-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2012/0053771) and Gallegos et al. (2012/0105001) as applied to claims 1 and 13 above, and further in view of Nysen (2012/0187907).
Claims 4-6 and 16-19: Yoshida and Gallegos teach the limitations of claims 1 and 13 as disclosed above. Yoshida does not explicitly teach further comprising: associating a plurality of supplemental modules and circuits associated with corresponding battery modules, configuring the supplemental modules to store excessive charging energy from the corresponding battery modules; further comprising configuring the supplemental modules and circuits to store the excessive charging energy on a cell-by-cell basis, with elements of the supplementary modules associated with each of the battery cells; the elements of the supplementary modules are capacitors; further comprising configuring the supplemental modules and circuits to store the excessive charging energy for cells groups and/or modules.  
Nysen teaches associating a plurality of supplemental modules and circuits (48) associated with corresponding battery modules (40) (Fig.3), configuring the supplemental modules (48) to store excessive charging energy from the corresponding  the elements of the supplementary modules (48) are capacitors (Par.66); configuring the supplemental modules and circuits (48) to store the excessive charging energy for cells groups and/or modules (Par.69).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nysen in the system of Yoshida to have had efficiently balanced states of charge of a plurality of battery cells by shuttling power between the battery cells (Par.69).

Claim 7, 10-11, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2012/0053771) and Gallegos et al. (2012/0105001) as applied to claims 1 and 13 above, and further in view of Kim et al. (2010/0261043).
Claims 7 and 20: Yoshida and Gallegos teach the limitations of claims 1 and 13 as disclosed above. Yoshida does not explicitly teach incorporating serially-connected supplementary cells in the battery modules to make the battery modules exceed their respective required capacities, to increase a cycling lifetime of the battery cells.  
Kim teaches incorporating serially-connected supplementary cells (backup cells) in battery modules to make the battery modules exceed their respective required capacities, to increase a cycling lifetime of the battery cells (Par.75-76).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Yoshida to have 
Claims 10-11 and 23: Yoshida and Gallegos teach the limitations of claims 1 and 13 as disclosed above. Yoshida does not explicitly teach the battery cells are grouped into the battery modules according to monitored battery parameters to make a variability of the battery cells within the battery modules smaller than a variability between the battery modules, with the variability being derived with respect to the monitored battery parameters; comprising re-grouping the battery cells into battery modules upon changes in the specified operation scenario and/or the specified optimization parameters.
Kim teaches battery cells are grouped into the battery modules according to monitored battery parameters to make a variability of the battery cells within the battery modules smaller than a variability between the battery modules, with the variability being derived with respect to the monitored battery parameters (Par.75-76); comprising re-grouping the battery cells into battery modules upon changes in the specified operation scenario and/or the specified optimization parameters (Par.29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Yoshida to have had maximized battery-cell utilization by reconfiguring a module based on specified parameters (Par.76).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (2012/0053771) and Gallegos et al. (2012/0105001) as applied to claims 1 and 13 above, and further in view of Uetake et al. (5,931,245).
Claims 8 and 21: Yoshida and Gallegos teach the limitations of claims 1 and 13 as disclosed above. Yoshida does not explicitly teach the battery cells are high capacity cells and method further comprises connecting at least one low-capacity supplemental module in parallel to at least one deteriorated battery module, and configuring the at least one low- capacity supplemental module to provide, in combination with the at least one deteriorated battery module, the operation profile.  
Uetake teaches high capacity cells in a module (13) (Col.19, Lines 29-30) (Fig.6) and connecting at least one low-capacity supplemental module (133) (Col.18, Lines 40-43) in parallel to at least one deteriorated battery module (13) (Col.20, Lines 19-25), and configuring the at least one low-capacity supplemental module (133) to provide, in combination with the at least one deteriorated battery module (13), the operation profile (Col.20, Lines 19-25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Uetake in the system of Yoshida to have had supplemented a drop in voltage to keep a constant power output thereby improving a vehicle’s running performance (Col.20, Lines 19-28).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rechkemmer et al. (2021/0094435) discloses determining a .
Abu Qahouq (2020/0328622) discloses an evaluation of SOH for lithium batteries based on charge/discharge cycles (Par.123).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 16, 2022